Citation Nr: 1526723	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-37 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a left ankle disability.

2.  Entitlement to service connection for a back and neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

These issues are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held before the undersigned in November 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, at the November 2014 hearing, the Veteran identified outstanding evidence pertinent to his claimed knee disabilities and testified that his service-connected left ankle disability had worsened since it was last examined.  Further, review of his contentions regarding his claimed spinal disability reflects that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the Veteran has reported treatment for several of his claimed disabilities from the VA Medical Center (VAMC) in Tampa and Brooksville Community-based Outpatient Clinic, but the record only contains records from the Tampa VAMC pertinent to his ankle disability.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to: records from The Arthritis Clinic dated after September 12, 2013; records from 24th Century Medical Center (Dr. Estevez) dated after November 6, 2014; records of treatment from Dr. Spiro (identified as a chiropractor in Amityville); and records of treatment from Dr. Hayter. Make two attempts to obtain the identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left ankle disability.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contentions of worsening pain and decreased motion.

4.  After completing the development requested above, make the entire claims file (i.e. records contained in Virtual VA and VBMS) available to a clinician qualified to provide a medical opinion, as to whether it is at least as likely as not that the Veteran experiences any current neck or back disability that is related to his military service, to specifically include, but not limited to, his 1982 motor vehicle accident.  The clinician must specifically address the Veteran's contention that he began experiencing muscle spasms of the back/neck in 1982 that have continued to present day.  The clinician must state a rationale for all opinions rendered and provide an explanation if he or she is unable to render an opinion without resorting to speculation.  If the clinician cannot render the requested opinion without examining the Veteran, appropriate attempts should be made to schedule such examination.  

5.  After completing the development requested above, make the entire claims file (i.e. records contained in Virtual VA and VBMS) available to a clinician qualified to provide a medical opinion, as to whether it is at least as likely as not that the Veteran experiences any current right and/or left knee disabilities that are related to his military service.  The clinician must address the Veteran's contention that he began experiencing knee pain during in-service training that has continued to present day.  The clinician must state a rationale for all opinions rendered and provide an explanation if he or she is unable to render an opinion without resorting to speculation.  If the clinician cannot render the requested opinion without examining the Veteran, appropriate attempts should be made to schedule such examination.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




